UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 11, 2011 First Guaranty Bancshares, Inc. (Exact name of Registrant as specified in its charter) Louisiana (State or Other Jurisdiction of Incorporation) 000-52748 (Commission File Number) 26-0513559 (I.R.S. Employer Identification No.) 400 East Thomas Street, Hammond, Louisiana 70401 (Address of principal executive offices) (985) 345-7635 Registrant's telephone number, including area code (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 11, 2011, First Guaranty Bancshares, Inc. issued a press release announcing its financial results at and for the year ended December 31, 2010.The press release is attached as Exhibit 99.1 to this report. This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired. Not Applicable. (b) Pro forma financial information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits. The following Exhibit is attached as part of this report: 99.1Press release of First Guaranty Bancshares, Inc. dated February 11, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. DATE: February 11, 2011 By:/s/ Eric John Dosch Eric John Dosch, CFA Chief Financial Officer (Duly Authorized Representative) EXHIBIT INDEX 99.1Press Release dated February 14, 2011
